DETAILED ACTION
In the response to this Office action, the Office respectfully requests that support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line numbers in the specification and/or drawing figure(s). This will assist the Office in prosecuting this application

The examiner has cited particular paragraphs in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider each of the cited references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage disclosed by the examiner.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Objections
Claims 1, 9 are objected to because of the following informalities:  
As to claim 1: In the end of claim 1, it recites “the reference level signal terminal” should be changed to ---a reference level signal terminal---.  
As to claim 9: In lines 35-36, it recites “the reference level signal terminal” should be changed to ---a reference level signal terminal---.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 9-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claim 9: the amended claim contains both an apparatus and the method of using the apparatus is indefinite under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. See In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303, 97 USPQ2d 1737 (Fed. Cir. 2011).
Applicant might amend claim 9 by steps of the method of operation of the pixel circuit in order to overcome the rejection.
As to claim 10: Claim 10 is dependent claims of claim 9. Claim 10 contains similar issues as claim 9. Therefore, claim 10 is rejected with same rationale as claim 9.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim(s) 1, 5, 6, 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable YANG et al (US 2020/0043417 A1, CN 106409224 A) in view of YUE et al (CN 106531071 A).
As to claim 1: Yang discloses a pixel circuit (Figs. 1-2, a pixel circuit; Abstract), comprising a light emitting module, a light emitting driving module and a fingerprint identification module, wherein the light emitting driving module is configured to drive the light emitting module to emit light, the fingerprint identification module is configured to perform fingerprint identification (Figs. 1-2, “a light emitting module”, “a light emitting driving module 11” and “a fingerprint identification module 12”, wherein the light emitting driving module is configured to drive the light emitting module to emit light, the fingerprint identification module is configured to perform fingerprint identification; wherein a light emitting component represents the light emitting module; Abstract, ¶0005, 0035-0036), 
the light emitting driving module comprises a first data input terminal, a first data input control terminal and a light emitting control terminal, and is configured to output a driving signal to the light emitting module under the control of signals received by the first data input terminal, the first data input control terminal and the light emitting control terminal (Figs. 1-3, the light emitting driving module comprises “a first data input terminal data”, a first data input control terminal and a light emitting control terminal, and is configured to output a driving signal to the light emitting module under the control of 
the fingerprint identification module comprises an identification signal output terminal, an identification signal output control terminal and an identification driving control terminal, the identification signal output control terminal is electrically coupled to the light emitting control terminal, the identification driving control terminal is electrically coupled to first data input control terminal, the identification signal output terminal of the fingerprint identification module is configured to output an identification signal under the control of signals received by the identification driving control terminal and the identification signal output control terminal, and the identification signal output by the fingerprint identification module is influenced by a fingerprint identified by the fingerprint identification module (Figs. 1-4, the fingerprint identification module comprises an identification signal output terminal, an identification signal output control terminal and an identification driving control terminal, the identification signal output control terminal is electrically coupled to the light emitting control terminal, the identification driving control terminal is electrically coupled to first data input control terminal, the identification signal output terminal of the fingerprint identification module is configured to output an identification signal under the control of signals received by the identification driving control terminal and the identification signal output control terminal, and the identification signal output by the fingerprint identification module is influenced 
wherein the light emitting module includes a light emitting element (Fig. 4, the light emitting module includes “a light emitting element OLED”).
Yang does not expressly disclose the light emitting module includes a first light emitting auxiliary transistor, a second light emitting auxiliary transistor, and a light emitting auxiliary capacitor; a gate electrode of the first light emitting auxiliary transistor is electrically coupled to a first electrode of the light emitting auxiliary capacitor, a first electrode of the first light emitting auxiliary transistor is electrically coupled to an output terminal of the light emitting driving module, and formed as an input terminal of the light emitting module, and a second electrode of the first light emitting auxiliary transistor is electrically coupled to the light emitting element; a gate electrode of the second light emitting auxiliary transistor is electrically coupled to a second data input control terminal, a first electrode of the second light emitting auxiliary transistor is electrically coupled to the first electrode of the light emitting auxiliary transistor, a second electrode of the second light emitting auxiliary transistor is electrically coupled to a second data input terminal, and a second electrode of the light emitting auxiliary capacitor is electrically coupled to the reference level signal terminal. However, Yue teaches a pixel circuit comprises a light emitting driving module, a light emitting module, wherein the light emitting module includes a light emitting element, a first light emitting auxiliary 
As to claim 5: Yang discloses the data writing sub-module comprises a data writing transistor, a first electrode of the data writing transistor is formed as the first data input terminal, a second electrode of the data writing transistor is electrically coupled to the driving sub-module, and a gate electrode of the data writing transistor is formed as the first data input control terminal (Fig. 4, the data writing sub-module comprises “a data writing transistor T4”, a first electrode of the data writing transistor is formed as the first data input terminal, a second electrode of the data writing transistor is electrically coupled to the driving sub-module, and a gate electrode of the data writing transistor is formed as the first data input control terminal; ¶0076-0080).  
As to claim 7: Yang discloses the fingerprint identification module comprises a fingerprint identification reference capacitor, an identification output transistor, a signal reset transistor, an amplifying transistor, and a detection electrode, a first electrode of the fingerprint identification reference capacitor is electrically coupled to the high level signal terminal, and a second electrode of the fingerprint identification reference capacitor is electrically coupled to a first electrode of the signal reset transistor and a gate electrode of the amplifying transistor; a first electrode of the amplifying transistor is electrically coupled to a first electrode of the identification output transistor, and a second electrode of the amplifying transistor is electrically coupled to a reference level signal terminal; 6a gate electrode of the signal reset transistor is formed as the identification driving control terminal, the first electrode of the signal reset transistor is electrically coupled to the gate electrode of the amplifying transistor, and a second electrode of the signal reset transistor is electrically coupled to the reference level signal terminal; a gate electrode of the identification output transistor is electrically coupled to 
As to claim 9: Claim 9 is a driving method of claim 1. The prior art Yang and Zheng disclose a driving method of the pixel circuit (Yang: Figs. 1-7, a driving method of 
the light emitting driving module comprises a first data input terminal, a first data input control terminal and a light emitting control terminal, and is configured to output a driving signal to the light emitting module under the control of signals received by the first data input terminal, the first data input control terminal and the light emitting control terminal (Yang: Figs. 1-3, the light emitting driving module comprises “a first data input terminal data”, a first data input control terminal and a light emitting control terminal, and is configured to output a driving signal to the light emitting module under the control of signals received by the first data input terminal, the first data input control terminal and the light emitting control terminal; Abstract, ¶0005, 0035-0036, wherein the first data input terminal is connected to a data input line, the first data input control terminal is connected to a first scanning line, and the light emitting control terminal is connected to a second scanning line); 


a gate electrode of the first light emitting auxiliary transistor is electrically coupled to a first electrode of the light emitting auxiliary capacitor, a first electrode of the first light emitting auxiliary transistor is electrically coupled to an output terminal of the light emitting driving module, and formed as an input terminal of the light emitting module, and a second electrode of the first light emitting auxiliary transistor is electrically coupled to the light emitting element (Yue: Fig. 4, a gate electrode of the first light emitting auxiliary transistor Q3 is electrically coupled to a first electrode of the light emitting auxiliary capacitor C2, a first electrode of the first light emitting auxiliary transistor Q3 is electrically coupled to an output terminal of the light emitting driving module, and formed as an input terminal of the light emitting module, and a second electrode of the first light emitting auxiliary transistor Q3 is electrically coupled to the light emitting element OLED; Abstract); 
a gate electrode of the second light emitting auxiliary transistor is electrically coupled to a second data input control terminal, a first electrode of the second light emitting auxiliary transistor is electrically coupled to the first electrode of the light emitting auxiliary transistor, a second electrode of the second light emitting auxiliary 
the driving method comprising a plurality of driving periods, and each driving period comprises a main light emitting period comprising (Yang: Figs. 1-7,  the driving method comprising a plurality of driving periods, and each driving period comprises a main light emitting period (Yang: Figs. 5, 7B show a plurality of driving periods, and each driving period comprises “a main light emitting period EM”) comprising: 
in a sub-stage of data writing and resetting the fingerprint identification module, providing an effective signal to the first data input control terminal so as to write a data voltage into the light emitting driving module through the first data input terminal and reset the fingerprint identification module (Yang: Figs. 1-7, Abstract, ¶0004-0016, 0077-0094); 
in a sub-stage of light emitting and fingerprint identification, providing an effective signal to the light emitting control terminal, so that the light emitting driving module is electrically coupled to the light emitting module, and the identification signal output 
As to claim 10: Claim 10 is a dependent claim of claim 9. The combination of the prior arts Yang and Yue further disclose claim limitation of each driving period further comprises at least one auxiliary light emitting stage performed after the main light emitting stage, the main light emitting stage further (Yang: Figs. 5, 7B show a plurality of driving periods, and each driving period comprises “a main light emitting period EM”) comprises: 
in a sub-stage of display duty enable input and fingerprint collection between the sub-stage of data writing and resetting the fingerprint identification module and the sub-stage of light emitting and fingerprint identification (Yang: Figs. 1-7, in a sub-stage of display duty enable input and fingerprint collection between the sub-stage of data writing and resetting the fingerprint identification module and the sub-stage of light emitting and fingerprint identification; Abstract, ¶0004-0016, 0077-0094), providing an effective control signal to the gate electrode of the second light emitting auxiliary transistor and providing an effective data signal to the second electrode of the second light emitting auxiliary transistor through the second data input terminal, so as to write the data signal input by the second data input terminal into the light emitting auxiliary capacitor (Yue: Fig. 4-5, “an effective control signal S1” to the gate electrode of the second light emitting auxiliary transistor Q6 and providing “an effective data signal V3” to the second electrode of the second light emitting auxiliary transistor Q6 through the second data input terminal, so as to write the data signal input by the second data input terminal into the light emitting auxiliary capacitor C2; Abstract, ¶0071-0073),

in a first auxiliary light emitting sub-stage, providing an effective control signal to the gate electrode of the second light emitting auxiliary transistor through the second data input control terminal, and providing an effective data signal to the second electrode of the second light emitting auxiliary transistor through the second data input terminal, so as to write the data signal input by the second data input terminal into the light emitting auxiliary capacitor; in a second auxiliary light emitting sub-stage, providing an effective light emitting control signal to the light emitting control terminal so as to control the light emitting element to be electrically coupled to the driving sub-module (Yue: Figs. 4-5, in a first auxiliary light emitting sub-stage, providing an effective control signal to the gate electrode of the second light emitting auxiliary transistor Q6 through the second data input control terminal, and providing an effective data signal to the second electrode of the second light emitting auxiliary transistor Q6 through the second data input terminal, so as to write the data signal input by the second data input terminal into the light emitting auxiliary capacitor Cst2; Abstract, ¶0071-0073); 
in a second auxiliary light emitting sub-stage, providing an effective light emitting control signal to the light emitting control terminal so as to control the light emitting element to be electrically coupled to the driving sub-module (Yang: Figs. 1-7, ¶0087-0093, Yue: Figs. 4-5, in a second auxiliary light emitting sub-stage, providing an effective light emitting control signal to the light emitting control terminal so as to control the light emitting element OLED to be electrically coupled to the driving sub-module). In addition, the same motivation is used as the rejection of claim 10.
As to claim 11: Yang discloses a display panel, comprising a plurality of pixel units, each pixel unit is provided with a pixel circuit, and the pixel circuit in at least one of the pixel units is the pixel circuit (Figs. 1-8, a display panel, comprising a plurality of pixel units, each pixel unit is provided with a pixel circuit, and the pixel circuit in at least one of the pixel units is the pixel circuit; Abstract, ¶0095). 9  


Claim(s) 1, 5, 7, 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable YANG et al (US 2020/0043417 A1, CN 106409224 A) in view of ZHENG et al (CN 109698227 A) and CHOO et al (US 2018/0151656 A1).
As to claim 1: Yang discloses a pixel circuit (Figs. 1-2, a pixel circuit; Abstract), comprising a light emitting module, a light emitting driving module and a fingerprint identification module, wherein the light emitting driving module is configured to drive the light emitting module to emit light, the fingerprint identification module is configured to perform fingerprint identification (Figs. 1-2, “a light emitting module”, “a light emitting driving module 11” and “a fingerprint identification module 12”, wherein the light emitting driving module is configured to drive the light emitting module to emit light, the fingerprint identification module is configured to perform fingerprint identification; wherein a light emitting component represents the light emitting module; Abstract, ¶0005, 0035-0036), 
the light emitting driving module comprises a first data input terminal, a first data input control terminal and a light emitting control terminal, and is configured to output a driving signal to the light emitting module under the control of signals received by the first data input terminal, the first data input control terminal and the light emitting control terminal (Figs. 1-3, the light emitting driving module comprises “a first data input 
the fingerprint identification module comprises an identification signal output terminal, an identification signal output control terminal and an identification driving control terminal, the identification signal output control terminal is electrically coupled to the light emitting control terminal, the identification driving control terminal is electrically coupled to first data input control terminal, the identification signal output terminal of the fingerprint identification module is configured to output an identification signal under the control of signals received by the identification driving control terminal and the identification signal output control terminal, and the identification signal output by the fingerprint identification module is influenced by a fingerprint identified by the fingerprint identification module (Figs. 1-4, the fingerprint identification module comprises an identification signal output terminal, an identification signal output control terminal and an identification driving control terminal, the identification signal output control terminal is electrically coupled to the light emitting control terminal, the identification driving control terminal is electrically coupled to first data input control terminal, the identification signal output terminal of the fingerprint identification module is configured to output an identification signal under the control of signals received by the 
wherein the light emitting module includes a light emitting element (Fig. 4, the light emitting module includes “a light emitting element OLED”).
Yang does not expressly disclose the light emitting module includes a first light emitting auxiliary transistor, a second light emitting auxiliary transistor, and a light emitting auxiliary capacitor; a gate electrode of the first light emitting auxiliary transistor is electrically coupled to a first electrode of the light emitting auxiliary capacitor, a first electrode of the first light emitting auxiliary transistor is electrically coupled to an output terminal of the light emitting driving module, and formed as an input terminal of the light emitting module, and a second electrode of the first light emitting auxiliary transistor is electrically coupled to the light emitting element; a gate electrode of the second light emitting auxiliary transistor is electrically coupled to a second data input control terminal, a first electrode of the second light emitting auxiliary transistor is electrically coupled to the first electrode of the light emitting auxiliary transistor, a second electrode of the second light emitting auxiliary transistor is electrically coupled to a second data input terminal, and a second electrode of the light emitting auxiliary capacitor is electrically coupled to the reference level signal terminal. However, Zheng teaches a 
Yang and Zheng do not expressly disclose a second electrode of the light emitting auxiliary capacitor is directly electrically coupled to a reference level signal terminal. However, Choo teaches a pixel circuit comprises a light emitting module comprising a light emitting auxiliary capacitor, a second light emitting auxiliary transistor, and a light emitting element (Fig. 10A, a pixel circuit comprises a light emitting module comprising “a light emitting auxiliary capacitor Cint”, “a second light emitting auxiliary transistor M6”, and “a light emitting element OLED), wherein a gate electrode of the second light emitting auxiliary transistor is electrically coupled to a second data input control terminal, a first electrode of the second light emitting auxiliary transistor is electrically coupled to the first electrode of the light emitting auxiliary capacitor, a second electrode of the second light emitting auxiliary transistor is electrically coupled to a second data input terminal, and a second electrode of the light emitting auxiliary capacitor is electrically coupled to a reference level signal terminal (Fig. 10A, a gate electrode of the second light emitting auxiliary transistor M6 is electrically coupled to a second data input control terminal EM, a first electrode of the second light emitting auxiliary transistor M6 is electrically coupled to the first electrode of the light emitting auxiliary capacitor Cint, a second electrode of the second light emitting auxiliary transistor M6 is electrically coupled to “a second data input terminal 20”, and a second electrode of the light emitting auxiliary capacitor Cint is electrically coupled to “a reference level signal terminal Vb”). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Yang and 
As to claim 5: Yang discloses the data writing sub-module comprises a data writing transistor, a first electrode of the data writing transistor is formed as the first data input terminal, a second electrode of the data writing transistor is electrically coupled to the driving sub-module, and a gate electrode of the data writing transistor is formed as the first data input control terminal (Fig. 4, the data writing sub-module comprises “a data writing transistor T4”, a first electrode of the data writing transistor is formed as the first data input terminal, a second electrode of the data writing transistor is electrically coupled to the driving sub-module, and a gate electrode of the data writing transistor is formed as the first data input control terminal; ¶0076-0080).  
As to claim 7: Yang discloses the fingerprint identification module comprises a fingerprint identification reference capacitor, an identification output transistor, a signal reset transistor, an amplifying transistor, and a detection electrode, a first electrode of the fingerprint identification reference capacitor is electrically coupled to the high level signal terminal, and a second electrode of the fingerprint identification reference capacitor is electrically coupled to a first electrode of the signal reset transistor and a gate electrode of the amplifying transistor; a first electrode of the amplifying transistor is electrically coupled to a first electrode of the identification output transistor, and a second electrode of the amplifying transistor is electrically coupled to a reference level 
As to claim 9: Claim 9 is a driving method of claim 1. The prior art Yang and Zheng disclose a driving method of the pixel circuit (Yang: Figs. 1-7, a driving method of a pixel circuit; Abstract; Zheng: Fig. 1, a driving method of a pixel circuit; Abstract, ¶0002); the pixel circuit comprises a light emitting module, a light emitting driving module and a fingerprint identification module, wherein the light emitting driving module is configured to drive the light emitting module to emit light, the fingerprint identification module is configured to perform fingerprint identification (Yang: Figs. 1-2, “a light emitting module”, “a light emitting driving module 11” and “a fingerprint identification module 12”, wherein the light emitting driving module is configured to drive the light emitting module to emit light, the fingerprint identification module is configured to perform fingerprint identification; wherein a light emitting component represents the light emitting module; Abstract, ¶0005, 0035-0036), 
the light emitting driving module comprises a first data input terminal, a first data input control terminal and a light emitting control terminal, and is configured to output a driving signal to the light emitting module under the control of signals received by the first data input terminal, the first data input control terminal and the light emitting control terminal (Yang: Figs. 1-3, the light emitting driving module comprises “a first data input terminal data”, a first data input control terminal and a light emitting control terminal, and is configured to output a driving signal to the light emitting module under the control of signals received by the first data input terminal, the first data input control terminal and 
the fingerprint identification module comprises an identification signal output terminal, an identification signal output control terminal and an identification driving control terminal, the identification signal output control terminal is electrically coupled to the light emitting control terminal, the identification driving control terminal is electrically coupled to first data input control terminal, the identification signal output terminal of the fingerprint identification module is configured to output an identification signal under the control of signals received by the identification driving control terminal and the identification signal output control terminal, and the identification signal output by the fingerprint identification module is influenced by a fingerprint identified by the fingerprint identification module (Yang: Figs. 1-4, the fingerprint identification module comprises an identification signal output terminal, an identification signal output control terminal and an identification driving control terminal, the identification signal output control terminal is electrically coupled to the light emitting control terminal, the identification driving control terminal is electrically coupled to first data input control terminal, the identification signal output terminal of the fingerprint identification module is configured to output an identification signal under the control of signals received by the identification driving control terminal and the identification signal output control terminal, and the identification signal output by the fingerprint identification module is influenced by a fingerprint identified by the fingerprint identification module; Abstract, ¶0006-0007, 
wherein the light emitting module includes a light emitting element, a first light emitting auxiliary transistor, a second light emitting auxiliary transistor, and a light emitting auxiliary capacitor (Yang: Figs. 1-2, “a light emitting element OLED”; Zheng: Fig. 1, a pixel circuit comprises a light emitting module, wherein the light emitting module includes “a light emitting module OLED”, “a first light emitting auxiliary transistor T4”, “a second light emitting auxiliary transistor T3”, and “a light emitting auxiliary capacitor Cst2”; Choo: Fig. 10A, the light emitting module includes “a light emitting element OLED”, “a second light emitting auxiliary transistor M6”, and “a light emitting auxiliary capacitor Cint”);
a gate electrode of the first light emitting auxiliary transistor is electrically coupled to a first electrode of the light emitting auxiliary capacitor, a first electrode of the first light emitting auxiliary transistor is electrically coupled to an output terminal of the light emitting driving module, and formed as an input terminal of the light emitting module, and a second electrode of the first light emitting auxiliary transistor is electrically coupled to the light emitting element (Zheng: Fig. 1, a gate electrode of the first light emitting auxiliary transistor T4 is electrically coupled to a first electrode of the light emitting auxiliary capacitor Cst2, a first electrode of the first light emitting auxiliary transistor T4 is electrically coupled to an output terminal of the light emitting driving module 10, and formed as an input terminal of the light emitting module, and a second 
a gate electrode of the second light emitting auxiliary transistor is electrically coupled to a second data input control terminal, a first electrode of the second light emitting auxiliary transistor is electrically coupled to the first electrode of the light emitting auxiliary transistor, a second electrode of the second light emitting auxiliary transistor is electrically coupled to “a second data input terminal, and a second electrode of the light emitting auxiliary capacitor is electrically coupled to the reference level signal terminal (Zheng: Fig. 1, a gate electrode of the second light emitting auxiliary transistor T3 is electrically coupled to “a second data input control terminal Scan-R2”, a first electrode of the second light emitting auxiliary transistor T3 is electrically coupled to the first electrode of the light emitting auxiliary capacitor Cst2, a second electrode of the second light emitting auxiliary transistor T3 is electrically coupled to “a second data input terminal 20”, and a second electrode of the light emitting auxiliary capacitor is electrically coupled to “a reference level signal terminal VSS” through a light emitting element; Abstract, ¶0037-0049; Choo: Fig. 10, a second electrode of the light emitting auxiliary capacitor Cint is electrically coupled to “a reference level signal terminal Vb”),
the driving method comprising a plurality of driving periods, and each driving period comprises a main light emitting period comprising (Yang: Figs. 1-7,  the driving method comprising a plurality of driving periods, and each driving period comprises a main light emitting period (Yang: Figs. 5, 7B show a plurality of driving periods, and each driving period comprises “a main light emitting period EM”) comprising: 

in a sub-stage of light emitting and fingerprint identification, providing an effective signal to the light emitting control terminal, so that the light emitting driving module is electrically coupled to the light emitting module, and the identification signal output terminal is capable of outputting a signal (Yang: Figs. 1-7, Abstract, ¶0004-0016, 0021, 0077-0094). In addition, the same motivation is used as the rejection of claim 9.
As to claim 10: Claim 10 is a dependent claim of claim 9. The combination of the prior arts Yang and Zheng further disclose claim limitation of each driving period further comprises at least one auxiliary light emitting stage performed after the main light emitting stage, the main light emitting stage further (Yang: Figs. 5, 7B show a plurality of driving periods, and each driving period comprises “a main light emitting period EM”) comprises: 
in a sub-stage of display duty enable input and fingerprint collection between the sub-stage of data writing and resetting the fingerprint identification module and the sub-stage of light emitting and fingerprint identification (Yang: Figs. 1-7, in a sub-stage of display duty enable input and fingerprint collection between the sub-stage of data writing and resetting the fingerprint identification module and the sub-stage of light emitting and fingerprint identification; Abstract, ¶0004-0016, 0077-0094), providing an effective control signal to the gate electrode of the second light emitting auxiliary 
the auxiliary light emitting stage comprises: 
in a first auxiliary light emitting sub-stage, providing an effective control signal to the gate electrode of the second light emitting auxiliary transistor through the second data input control terminal, and providing an effective data signal to the second electrode of the second light emitting auxiliary transistor through the second data input terminal, so as to write the data signal input by the second data input terminal into the light emitting auxiliary capacitor; in a second auxiliary light emitting sub-stage, providing an effective light emitting control signal to the light emitting control terminal so as to control the light emitting element to be electrically coupled to the driving sub-module (Zheng: Figs. 1-2, in a first auxiliary light emitting sub-stage, providing an effective control signal to the gate electrode of the second light emitting auxiliary transistor T3 through the second data input control terminal, and providing an effective data signal to the second electrode of the second light emitting auxiliary transistor T3 through the second data input terminal, so as to write the data signal input by the second data input terminal into the light emitting auxiliary capacitor Cst2; Abstract, ¶0037-0049); 

As to claim 11: Yang discloses a display panel, comprising a plurality of pixel units, each pixel unit is provided with a pixel circuit, and the pixel circuit in at least one of the pixel units is the pixel circuit (Figs. 1-8, a display panel, comprising a plurality of pixel units, each pixel unit is provided with a pixel circuit, and the pixel circuit in at least one of the pixel units is the pixel circuit; Abstract, ¶0095). 9  

Claim(s) 2-4, 6 is/are rejected under 35 U.S.C. 103 as being unpatentable YANG et al (US 2020/0043417 A1, CN 106409224 A) in view of ZHENG et al (CN 109698227 A) and CHOO et al (US 2018/0151656 A1), hereinafter Yangs as applied to claim 1 above, and further in view of Zhao et al (US 2019/0347987 A1).
As to claim 2: Yang discloses the light emitting driving module comprises a data writing sub-module, a light emitting control sub-module, a driving sub-module, and a compensation sub-module (Figs. 1-5, ‘a data writing sub-module 112”, “a light emitting control sub-module 113”, “a driving sub-module DTFT”, and “a compensation sub-module 114), 

a light emitting control sub-module is electrically coupled between the driving sub-module and a high level signal terminal, and a control terminal of the driving sub-module is electrically coupled with the compensation sub-module (Figs. 1-5, a light emitting control sub-module is electrically coupled between the driving sub-module and a high level signal terminal, and a control terminal of the driving sub-module is electrically coupled with the compensation sub-module; Abstract, ¶0005, 0035-0036, 0077-0086); 
a control terminal of the compensation sub-module is electrically coupled to the first data input control terminal, the compensation sub-module is further electrically 
Yangs does not expressly disclose the light emitting control sub-module is electrically coupled between the driving sub-module and the light emitting module. However, Zhao teaches a pixel circuit comprises a light emitting driving module comprises a data writing sub-module, a light emitting control sub-module, a driving sub-module, wherein the light emitting control sub-module is electrically coupled between the driving sub-module and a high level signal terminal and the light emitting control sub-module is electrically coupled between the driving sub-module and a light emitting module (Fig. 3, a pixel circuit comprises a light emitting driving module comprises a data writing sub-module M11, a light emitting control sub-module M6 and M10, a driving sub-module M9, wherein the light emitting control sub-module is electrically coupled between the driving sub-module M9 and “a high level signal terminal PVDD” and the light emitting control sub-module is electrically coupled between the driving sub-module M9 and “a light emitting module 32). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Yangs to 
As to claim 3: Yang discloses the driving sub-module comprises a driving transistor, a gate electrode of the driving transistor is used as the control terminal of the driving sub-module (Fig. 4, the driving sub-module comprises “a driving transistor DTFT”, a gate electrode of the driving transistor is used as the control terminal of the driving sub-module; ¶0065-0076), the compensation sub-module comprises a compensation capacitor and a compensation transistor, the gate electrode of the driving transistor is electrically coupled to a first electrode 4of the compensation capacitor, and a second electrode of the compensation capacitor is electrically coupled to the high level signal terminal (Fig. 4, the compensation sub-module comprises “a compensation capacitor T4” and “a compensation transistor Cm”, the gate electrode of the driving transistor is electrically coupled to a first electrode 4of the compensation capacitor, and a second electrode of the compensation capacitor is electrically coupled to the high level signal terminal; Abstract, ¶0065-0076); 
a gate electrode of the compensation transistor is electrically coupled to the first data input control terminal, a first electrode of the compensation transistor is electrically coupled to the gate electrode of the driving transistor (Fig. 4, a gate electrode of the compensation transistor is electrically coupled to the first data input control terminal, a 
Yangs does not expressly disclose a second electrode of the compensation transistor is electrically coupled to a second electrode of the driving transistor. However, Zhao teaches a pixel circuit comprises a driving transistor; and a compensation module comprising a compensation transistor and a compensation capacitor, wherein a gate electrode of the compensation transistor is electrically coupled to the first data input control terminal, a first electrode of the compensation transistor is electrically coupled to the gate electrode of the driving transistor and a second electrode of the compensation transistor is electrically coupled to a second electrode of the driving transistor (Fig. 12, a pixel circuit comprises “a driving transistor M9”; and a compensation module comprising “a compensation transistor M8” and “a compensation capacitor C”, wherein a gate electrode of the compensation transistor is electrically coupled to “a first data input control terminal Scan2”, a first electrode of the compensation transistor is electrically coupled to the gate electrode of the driving transistor and a second electrode of the compensation transistor is electrically coupled to a second electrode of the driving transistor; ¶0085). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Yangs to rearrange the connections of the compensation transistor, such that a gate electrode of the compensation transistor is electrically coupled to the first data input control terminal, a first electrode of the compensation transistor is electrically coupled to the gate electrode of the driving transistor, and a second electrode of the compensation transistor is electrically coupled to a second electrode of the driving transistor as taught by Zhao. 
As to claim 4: Yangs does not expressly disclose a reset module, an input terminal of the reset module is electrically coupled to an initial level signal terminal, an output terminal of the reset module is electrically coupled to the control terminal of the driving sub-module, and the input terminal and the output terminal of the reset module are capable of being electrically coupled with each other or decoupled from each other under the control of a signal received by the control terminal of the reset module. However, Zhao teaches a pixel circuit comprises a reset module, an input terminal of the reset module is electrically coupled to an initial level signal terminal, an output terminal of the reset module is electrically coupled to the control terminal of the driving sub-module, and the input terminal and the output terminal of the reset module are capable of being electrically coupled with each other or decoupled from each other under the control of a signal received by the control terminal of the reset module (Fig. 12, a pixel circuit comprises “a reset module M7”, an input terminal of the reset module is electrically coupled to “an initial level signal terminal Vref”, an output terminal of the reset module is electrically coupled to a control terminal of a driving sub-module M9, and the input terminal and the output terminal of the reset module are capable of being electrically coupled with each other or decoupled from each other under the control of a signal received by a control terminal of the reset module Scan1; ¶0085). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Yangs to implement a reset module, such that the reset module, an input terminal of the reset module is electrically coupled to an initial level 
As to claim 6: Claim 6 is a dependent claim of claim 2. The prior arts Yang and Zhao further disclose claim limitation of the driving sub-module comprises a driving transistor, a gate electrode of the driving transistor is used as the control terminal of the driving sub-module (Yang: Fig. 4, the driving sub-module comprises “a driving transistor DTFT”, a gate electrode of the driving transistor is used as the control terminal of the driving sub-module; ¶0065-0080), the light emitting control sub-module comprises a first light emitting control sub-module and a second light emitting control sub-module (Yang: Fig. 4, the light emitting control sub-module comprises “a first light emitting control sub-module T1”; Zhao: Fig. 3, the light emitting control sub-module comprises “a first light emitting control sub-module M10” and “a second light emitting control sub-module M6”);
5the first light emitting control sub-module comprises a first light emitting control transistor, a gate electrode of the first light emitting control transistor is formed as the light emitting control terminal, a first electrode of the first light emitting control transistor is electrically coupled to the high level signal terminal, and a second electrode of the first light emitting control transistor is electrically coupled to a first electrode of the driving transistor (Yang: Fig. 4, the first light emitting control sub-module comprises “a 
the second light emitting control sub-module comprises a second light emitting control transistor, a gate electrode of the second light emitting control transistor is electrically coupled to the gate electrode of the first light emitting control transistor, a first electrode of the second light emitting control transistor is electrically coupled to a second electrode of the driving transistor, and a second electrode of the second light emitting control transistor is electrically coupled to an input terminal of the light emitting module; the second light emitting control transistor is of the same type as the first light emitting control transistor (Zhao: Fig. 3, the second light emitting control sub-module comprises “a second light emitting control transistor M6”, a gate electrode of the second light emitting control transistor M6 is electrically coupled to “a gate electrode of a first light emitting control transistor M10”, a first electrode of the second light emitting control transistor M6 is electrically coupled to “a second electrode of a driving transistor M9”, 
the second light emitting control transistor is of the same type as the first light emitting control transistor (Zhao: Fig. 3 shows the second light emitting control transistor M6 is of the same type as the first light emitting control transistor M10; ¶0085). In addition, the same motivation is used as the rejection of claim 6.

Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable YANG et al (US 2020/0043417 A1, CN 106409224 A) in view of Zheng et al (CN 106531071 A), ZHAO et al (US 2019/0347987 A1) and CHOO et al (US 2018/0151656 A1).
As to claim 15: Yang disclose a pixel circuit (Figs. 1-9, “a pixel circuit” Abstract;) comprising a data writing transistor, a driving transistor, a compensation capacitor, a compensation transistor, a first light emitting control transistor, a light emitting diode, a fingerprint identification reference capacitor, an identification output transistor, a signal reset transistor, an amplifying transistor and a detection electrode (Fig. 4, “a data writing transistor T4”, “a driving transistor DTFT”, “a compensation capacitor Cm”, “a compensation transistor T3”, “a first light emitting control transistor T1”, “a light emitting diode OLED”, “a fingerprint identification reference capacitor Cs”; “an identification output transistor M3”, “a signal reset transistor M1”, “an amplifying transistor M2” and “a detection electrode d”), 
a first electrode of the data writing transistor is electrically coupled to a first data input terminal, a gate electrode of the data writing transistor is electrically coupled to a first data input control terminal (Fig. 4, a first electrode of the data writing transistor T4 is 
a gate electrode of the first light emitting control transistor is electrically coupled to a light emitting control terminal, a first electrode of the first light emitting transistor is electrically coupled to the high level signal terminal, a second electrode of the first light emitting control transistor is electrically coupled to the first electrode of the driving transistor (Fig. 4, a gate electrode of the first light emitting control transistor T1 is electrically coupled to a light emitting control terminal EM, a first electrode of the first light emitting transistor is electrically coupled to the high level signal terminal High level, a second electrode of the first light emitting control transistor T1 is electrically coupled to the first electrode of the driving transistor DTFT),
a cathode of the light emitting diode is grounded (Fig. 4, a cathode of the light emitting diode OLED is grounded),
a first electrode of the fingerprint identification reference capacitor is electrically coupled to the high level signal terminal, a second electrode of the fingerprint identification reference capacitor is electrically coupled to a first electrode of the signal reset transistor and a gate electrode of the amplifying transistor (Yang: Figs. 4-5, a first electrode of the fingerprint identification reference capacitor Cs is electrically coupled to the high level signal terminal, a second electrode of the fingerprint identification reference capacitor Cs is electrically coupled to a first electrode of the signal reset transistor M1 and a gate electrode of the amplifying transistor M2), 
a first electrode of the amplifying transistor is electrically coupled to a first electrode of the identification output transistor, a second electrode of the 12amplifying 
a gate electrode of the signal reset transistor is electrically coupled to the first data input control terminal, and a second electrode of the signal reset transistor is electrically coupled to the reference level signal terminal (Fig. 4, a gate electrode of the signal reset transistor M1 is electrically coupled to the first data input control terminal, and a second electrode of the signal reset transistor M1 is electrically coupled to the reference level signal terminal Reset voltage); 
a gate electrode of the identification output transistor is electrically coupled to the light emitting control terminal, and a second electrode of the identification output transistor is electrically coupled to a fingerprint identification detection line (Fig. 4, a gate electrode of the identification output transistor M3 is electrically coupled to the light emitting control terminal, and a second electrode of the identification output transistor M3 is electrically coupled to a fingerprint identification detection line reading line; Abstract, ¶0006-0007, 0035-0036, 0050-0055, wherein a second scanning terminal also represents the light emitting control terminal); 
a detection electrode is electrically coupled with the second electrode of the fingerprint identification reference capacitor (Fig. 4, “a detection electrode d” is electrically coupled with the second electrode of the fingerprint identification reference capacitor Cs).

Yang and Zhao do not expressly disclose a second light emitting auxiliary transistor, a light emitting auxiliary capacitor. However, Zheng teaches a pixel circuit comprise a first light emitting auxiliary transistor, a second light emitting auxiliary transistor, and a light emitting auxiliary capacitor (Fig. 1, a pixel circuit comprise “a first light emitting auxiliary transistor T4”, “a second light emitting auxiliary transistor T3”, and “a light emitting auxiliary capacitor Cst2”), wherein a gate electrode of the first light emitting auxiliary transistor is electrically coupled to a first electrode of the light emitting auxiliary capacitor, a second electrode of the first light emitting auxiliary transistor is electrically coupled to an anode of the light emitting diode (Fig. 1, a gate electrode of the first light emitting auxiliary transistor T4 is electrically coupled to a first electrode of the light emitting auxiliary capacitor Cst2, a second electrode of the first light emitting 
Yang, Zhao, and Zheng do not expressly disclose a second electrode of the light emitting auxiliary capacitor is directly electrically coupled to a reference level signal terminal. However, Choo teaches a pixel circuit comprises a light emitting module comprising a light emitting auxiliary capacitor, a second light emitting auxiliary transistor, and a light emitting element (Fig. 10A, a pixel circuit comprises a light emitting module comprising “a light emitting auxiliary capacitor Cint”, “a second light emitting auxiliary transistor M6”, and “a light emitting element OLED), wherein a gate electrode of the second light emitting auxiliary transistor is electrically coupled to a second data input control terminal, a first electrode of the second light emitting auxiliary transistor is electrically coupled to the first electrode of the light emitting auxiliary capacitor, a second electrode of the second light emitting auxiliary transistor is electrically coupled to a second data input terminal, and a second electrode of the light emitting auxiliary capacitor is electrically coupled to a reference level signal terminal (Fig. 10A, a gate electrode of the second light emitting auxiliary transistor M6 is electrically coupled to a second data input control terminal EM, a first electrode of the second light emitting auxiliary transistor M6 is electrically coupled to the first electrode of the light emitting auxiliary capacitor Cint, a second electrode of the second light emitting auxiliary transistor M6 is electrically coupled to “a second data input terminal 20”, and a second electrode of the light emitting auxiliary capacitor Cint is electrically coupled to “a 


Response to Arguments
Applicant’s arguments filed on January 31, 2022 have been considered but are moot in view of the new ground(s) of rejection.

Applicant’s arguments filed on January 31, 2022 have been fully considered but are not persuasive.
The combination of the prior arts Yang, Zheng, Choo teaches claim 1 limitation. Claim 15 is another version claims 1-7. Therefore, claim 15 is rejected with the prior arts Yang, Zheng, Zhao, and Choo.
Applicant argues “Obviously, the connections of the transistors T2, T4 and the capacitor Cst2 shown in Figure 1 of the ZHENG are different from those of the first light emitting auxiliary transistor, the second light emitting auxiliary transistor, and the light emitting auxiliary capacitor in amended claim 1, and the transistors T2, T4 and the capacitor Cst2 shown in Figure 1 of the ZHENG also cannot achieve the technical effect 
Therefore, ZHENG and CHOO, taken alone or in combination, fail to disclose or suggest features as those, relating to the first light emitting auxiliary transistor, the second light emitting auxiliary transistor, and the light emitting auxiliary capacitor, in amended claim 1” (Arguments/Remarks, pg. ). However, Examiner respectively disagrees.
          In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In this case applicant argues that Yang mentions nor suggest the light emitting module comprises a first light emitting auxiliary transistor, a second light emitting auxiliary transistor, and a light emitting auxiliary transistor. The examiner respectfully disagrees because the arguments correspond to a  piecemeal analysis of the references since Zheng teaches these features (Fig. 1 of Zheng and Fig. 2 of the application have the same structures of the light emitting module excepts the second electrode of the light emitting auxiliary capacitor is electrically coupled to a reference 
 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIN LI whose telephone number is (571)270-1584.  The examiner can normally be reached on Monday - Friday: 8:00am - 5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin C. Lee can be reached on 571272963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LIN LI/
Primary Examiner, Art Unit 2693